                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

BETTY JEAN ROY,               )
                              )
        Plaintiff,            )
                              )
    vs.                       )                         Case No. 4:18-CV-01322-AGF
                              )
SERVICE SOURCE INCORPORATION, )
                              )
                              )
        Defendant.            )


                            MEMORANDUM AND ORDER

       This matter is before the Court on the Motion to Expedite Time to Respond and

Reply to Plaintiff’s Motion to Compel, filed by Plaintiff Betty Jean Roy. ECF No. 41. In

the motion, Plaintiff requests that the Court require Defendant to respond to the motion to

compel filed on June 25, 2019 (ECF No. 39) within two days, and that Plaintiff be given

two days to reply.

       From the Court’s review of the materials filed, it appears that the parties have been

engaged in negotiating the terms of a protective order, a matter which, if material to the

production of documents requested, Plaintiff asserts should have been addressed by

Defendant at an earlier time. The Court is aware that the parties have a mediation

conference scheduled on July 10, 2019, after which the parties have scheduled

depositions. It appears that counsel conducted a meet-and-confer on June 11, 2019, prior

to the negotiations regarding a protective order, and the record does not reflect any

further meet-and-confer following that date.
          The Court will grant the relief requested by Plaintiff in part. The parties are

directed immediately to meet and confer, and attempt in good faith to reach an

agreement, with respect to (1) the terms of a protective order and (2) the date for the

production of further documents by Defendant, after which the parties shall file a status

report.

          Accordingly,

          IT IS HEREBY ORDERED that the parties shall immediately meet and confer

with respect to the terms of a protective order and a date by which further documents will

be produce by Defendant.

          IT IS FURTHER ORDERED that the parties shall file a status report with the

Court by Friday, June 28, 2019, identifying any further relief the parties are seeking

from the Court.

          IT IS FURTHER ORDERED that Defendant shall file a response to Plaintiff’s

Motion to Compel Discovery (ECF No. 39) by Monday, July 1, 2019.

          Except as granted herein, Plaintiff’s Motion to Expedite Time to Respond and

Reply to Plaintiff’s Motion to Compel (ECF No. 41) is DENIED.


                                                _______________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE

Dated this 26th day of June, 2019.
